Citation Nr: 1129014	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-34 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, a depressive disorder, PTSD, depression, and general nervousness.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from February 2006 (hypertension and acquired psychiatric disorder), and June 2009 (malaria) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.  

The Veteran's acquired psychiatric disorder claim on appeal was previously characterized as a claim of service connection for a neurological condition, claimed as nerves, and a separate claim of service connection for PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having anxiety, a depressive disorder, PTSD, and depression.  The Board therefore finds that the Veteran's claims are not limited solely to nerves or PTSD.  Instead, the claims have been combined and are properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include anxiety, a depressive disorder, PTSD, depression, and general nervousness.

The Board additionally notes a statement of the case was issued in May 2010 which considered service connection claims for bilateral hearing loss and tinnitus. However, a substantive appeal was not filed with respect to these issues.  See 38 C.F.R. § 20.202 (2010).  

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that the issues of service connection for hearing loss and/or tinnitus remained on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to these issues.  Moreover, the Veteran has not submitted any statements indicating that he wished to appeal these matters or that he currently believes these matters are on appeal.  He acknowledged, through his representative, that the only issues on appeal were those pertaining to an acquired psychiatric disorder, hypertension and malaria.  See BVA Hearing Transcript (T.) at 2.  Therefore, the Board concludes that the issues regarding his service connection claims for bilateral hearing loss and tinnitus are not currently on appeal. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record fails to establish that hypertension manifested in service or within one year of service discharge or that it is otherwise etiologically related to the Veteran's active service.  

2.  There is no credible or competent evidence that the Veteran has a current diagnosis of malaria or a diagnosis of a medical disorder associated with residuals of malaria, at any time during the appeals process.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Malaria was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letters sent to the Veteran in September 2005 (hypertension) and January 2009 (malaria) that fully addressed all notice elements and were sent prior to the initial RO decisions in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in the same January 2009 letter sent to the Veteran regarding his claim for malaria, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  The Board acknowledges that the Veteran was not provided with specific Dingess requirements, with respect to his hypertension claim, nevertheless as his claim is being denied information regarding a disability rating and effective date is not pertinent. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and identified private and VA treatment records.  The Board recognizes that the Veteran identified VA treatment records from the Ann Arbor, Michigan VA Medical Center (VAMC), and the Greater Los Angeles Healthcare System, and that those records have not been obtained.  However, the record also establishes that the RO and the Veteran have worked unsuccessfully to obtain these records.  For example, a response to an October 2006 request for records from the Greater Los Angeles Health Care System indicated that they were unable to locate any of the Veteran's medical charts.  The letter further reflected that the archives had been checked for records from 1968 to the present and no records had been located.  The Veteran was informed of the RO's inability to obtain these records in an October 2007 statement of the case.  The Veteran further acknowledged in a statement received in February 2008 that the records from California had not been located. 

The RO office also requested records from the Ann Arbor VAMC in May 2009.  In a May 2009 letter, the RO informed the Veteran that records from the Ann Arbor VAMC had been requested but it was still his responsibility to see that VA received these records.  The Veteran was encouraged to send any information or evidence as soon as he could.  Another request for records from the Ann Arbor VAMC was sent in August 2009.  An October 2009 response acknowledged that the RO was requesting hospital outpatient treatment reports from January 1966 to December 1966.  However, the letter reflected that the Veteran was not in their system and they did not have any records.  The Veteran once again indicated that that he had been treated by the VA in Michigan and California, at his January 2011 BVA Hearing.  See BVA T. 11-13.  The record was held open so that the Veteran and his representative could attempt to obtain these records.  A response to a January 2011 inquiry to the Ann Arbor VAMC indicated that the VAMC was unable to locate records after checking micro-fiche and books.  

Although the Veteran has asserted treatment at Greater Los Angeles Health Care System and Ann Arbor VAMC, the Board finds that all efforts to obtain them had been exhausted, and that further attempts to obtain the records would be futile.  The sought-after records are no longer available.

 Moreover, the Veteran has not provided any copies of these treatment records.  In short, the no outstanding records have been identified that have not already been requested or obtained.  

Next, the Board acknowledges that VA medical examinations were not provided with respect to his hypertension or malaria claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

The Board concludes that a VA examination and opinion are not needed to address his hypertension or malaria claims.  

With respect to his claim for hypertension, the Board notes that the Veteran's service treatment records do not reflect complaints or treatment associated with this disorder.  Post-service treatment records do not confirm treatment or complaints associated hypertension for many years following separation from service.  Moreover, as will be discussed below, the Board does not find the Veteran's assertion of having been diagnosed as having hypertension in service to be credible.  Thus, given the absence of credible evidence of chronic manifestations of this disorder for many years following separation from service, and no competent evidence of a nexus between service and his claim, the Board finds that there is sufficient competent medical evidence of record to make a decision on the claim.  A remand for a VA examination/opinion is simply not warranted.

With respect to his malaria claim, the Board concludes an examination is not needed.  There is no current diagnosis of malaria or the chronic residuals related thereto.  Any opinion as to likely etiology would therefore be moot.  Moreover, because of the absence of in-service evidence of chronic manifestations of this disorder, or a current diagnosis of this disorder, a remand for a VA opinion would unduly delay resolution.   

With respect to his claims, in January 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the January 2011 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See BVA T. at 2.  Also, information was solicited regarding the onset of his malaria and hypertension, and whether he had an etiological opinion establishing a link between his military service and his disorders or continuity of either of these disorders from service to the present.  See BVA T. at 8-17.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Rather, the record was held open to permit the Veteran the opportunity to submit supporting VA and private medical evidence.  See BVA T. at 17.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension 

Service treatment records do not reflect complaints or treatment related to hypertension.  At his March 1966 separation examination, the clinical evaluation of his heart was normal.  Further, his blood pressure at that time was recorded as 122/76.  That reading is not indicative of hypertension.  Indeed, under 38 C.F.R. § 4.104, hypertension is defined as diastolic blood pressure predominantly 90 mm. or greater.  Isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm. or greater, with a diastolic blood pressure of less than 90 mm.  Based on the foregoing, the service records do not reflect hypertension.  

Next, post-service evidence does not reflect symptomatology associated with hypertension for many years following separation from service.  Private treatment records first reflect a diagnosis of hypertension as early as June 1995.  The earliest VA treatment record available, which reflects a diagnosis of hypertension, is dated in November 1998.  The Board has considered the Veteran's assertions that he was treated a couple months after service, by the VA, for hypertension and placed on high blood pressure medication at that time.  See BVA T. at 11-12.  However, requests for records confirming these assertions have indicated that no such records exist.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has testified that he was diagnosed as having high blood pressure in service, and that he began receiving treatment for hypertension within a year of separation from service.  However, as noted above efforts to obtain these records have reflected that they do not exist. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  

The Board again notes that the separation examination was normal, indicating that a heart disorder was not present at that time.  The Board also emphasizes the multi-year gap between discharge from active duty service (1966) and initial reported symptoms related to hypertension as early as 1986 (a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Moreover, and significant import, the Board observes that the Veteran's report of treatment for hypertension in 1967 is inconsistent with his earlier reports.  Notably, when he was initially seen by VA in November 1998 and screened for hypertension, the Veteran provided a history of hypertension since 1986.  The history provided to the VA physician in 1998 carries much greater weight than his more recent revelations.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  Indeed, the Board finds there would be no useful purpose in reporting a false medical history to the physician.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, coupled with his personal testimony, which the undersigned found to be purposefully vague, the Board assigns no probative value to the Veteran's purported diagnosis of, and treatment for, hypertension shortly after service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  

Simply put, the Board does not find the Veteran to be a credible historian.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to service, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.   

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed hypertension and active duty service.  The Board reiterates that he is competent to report symptoms as they come to them through his senses.  However, hypertension is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Next, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), cardiovascular-renal disease, including hypertension is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (2010).  As the Board has weighed the evidence and found that the evidence of record fails to establish any clinical manifestations of hypertension within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

Finally, applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide. 38 C.F.R. § 3.307(a)(1)(6)(iii).  Review of the Veteran's service personnel records reveals that he served in Vietnam.  He is therefore presumed to have been exposed to Agent Orange.

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116. Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents. The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e). This regulation was amended effective August 31, 2010, to add, in relevant part, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. 75 Fed. Reg. 53202 (August 31, 2010).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  However, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  The criteria for presumptive service connection on the basis of herbicide exposure have not been satisfied.

In sum, the evidence does not support a grant of service connection for hypertension.  

Malaria

The Veteran contends that he has residuals of malaria that are related to active military service in the Republic of Vietnam. He testified that the symptoms of malaria at that time consisted of fever and chills.  See BVA T. at 8, 10. 

Service treatment records reveal that the Veteran was treated for complaints of headache, dizziness, fever and pain in his lower abdomen, extension to his spine in January 1966.  He had a fever of 104.  He was diagnosed with rule out malaria. Treatment records reflect that he had chills and a sore throat.  A malaria smear was taken at that time.  An IV was started.  The Veteran was diagnosed with a urinary tract infection and rule out malaria.  He was transferred to the hospital the following day.  He was diagnosed with pyelenephritis.  A March 1966 separation examination did not reflect a diagnosis of malaria.  Rather, it was noted that the Veteran had been hospitalized due to a kidney infection in January 1966.  

Significantly, the records do not demonstrate that the Veteran was definitively diagnosed with malaria during service, or a chronic condition associated with his fever and chills symptomatology.

Next, a review of the post-service evidence reveals that the Veteran has not yet been formally diagnosed as having malaria or the chronic residuals related thereto.  Moreover, although the Veteran asserts that he continues to suffer from cold sweats and shaking, he acknowledged at his January 2011 BVA hearing that he did not have a present diagnosis of malaria and that he was not currently being treated for malaria.  See BVA T. at 9. 

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of a diagnosis of malaria during the period under appellate review, nor does the Veteran contend that a diagnosis exists.

In the absence of competent medical evidence showing that the Veteran presently has malaria or a disorder that has been associated by a medical professional with the residuals of malaria, there is no basis for the granting of direct service connection for this condition. 

In light of the lack of medical evidence indicating that the Veteran was diagnosed with malaria within one year of separation from service, service connection on a presumptive basis for tropical conditions is also not available.  Therefore, service connection for malaria must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, the condition may be rated for residuals under the appropriate system.  38 C.F.R. § 4.88b, DC 6304 (2010).  There is no laboratory evidence that the Veteran has or has ever had active malaria, and no signs and symptoms have been noted in VA treatment records. 

The Board has also considered the Veteran's statements asserting a nexus between his current symptomatology and active duty service.  To the extent that the Veteran maintains such a nexus, as a layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about current symptoms and what he experienced. Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, his statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

Malaria however, is not subject to lay diagnosis.  The Veteran can report having experienced fever and chills.  However, these are subjective symptoms and not readily identifiable the way that a broken leg may be observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  There are many different viral infections.  The Veteran does not have the medical expertise to discern the nature of any viral infection, nor does he have the medical expertise to provide an opinion regarding the etiology.

The weight of the medical evidence demonstrates that malaria was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for malaria is denied.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Service treatment records do not reflect treatment or complaints associated with a psychiatric disorder.  A March 1966 separation examination noted a normal clinical psychiatric examination. 

Following service, a June 1995 private treatment record reflects a diagnosis of anxiety.  VA treatment records confirm diagnoses of a depressive disorder, PTSD and depression.  The Veteran attributes his PTSD to in-service stressors, that include (1) in September or October 1965, while assigned to perimeter guard duty, after a flare went off (to signal enemy was attacking) he sought shelter in a bunker where he was all alone, he stayed for over 16 hours waiting to be killed by the enemy (2) in the winter of 1966 his unit was guarding some prisoners, when he fell ill and was taken to the hospital where he saw people with no arms, no legs, or face and (3) a generalized fear of being attacked by enemy fire, and (4) seeing dead people.  See April 2007 VA treatment record, February 2008 statement, July 2008 statement, and January 2011 BVA Hearing Transcript.  The Board parenthetically notes that the Veteran's personnel records confirm that he was stationed in Vietnam between August 1965 and March 1966.

In August 2008, the RO made a formal determination that the Veteran's stressors were not capable of verification.  The RO determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

However, a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  This regulatory change is applicable to his alleged stressors of being assigned to perimeter guard duty where he stayed for 16 hours alone in a bunker waiting to be killed by the enemy and his stressor of a generalized fear of being attacked by enemy fire, because these incidents relate to "fear of hostile military or terrorist activity."  

The Board has considered an April 2007 VA treatment record which reflects that the Veteran has a diagnosis of PTSD.  Moreover, in the history section of the treatment record it is noted that the Veteran reported that while in Vietnam he and others tripped off flares and then made it to a machine gun bunker where they waited in terror believing that the Vietcong were coming to get them.  He reported that he felt he was going to die.  He additionally reported seeing horrific things and dead people in country.  However, as this diagnosis was made by a VA nurse practitioner, it does not meet the requirements under the new regulations eliminating the requirement for corroboration of a claimed in-service stressor.  Specifically, as noted above, pursuant to the new regulations a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted must confirm that the claimed stressor is adequate to support a diagnosis of PTSD. 

A VA psychiatric examination has not yet been completed.  Given the Veteran's consistent statements regarding his alleged stressors, and in light of the new PTSD regulations, the Board finds that a VA examination that includes a competent nexus opinion is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder(s).  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service.

The rationale for all opinions expressed should be provided in a legible report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

2.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


